J-S33031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                             Appellee

                        v.

DALONZO MONTEZ ZEPPRINANS

                             Appellant              No. 2407 EDA 2014


             Appeal from the Judgment of Sentence July 17, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0011333-2013


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JULY 06, 2015

        Dalonzo Montez Zepprinans appeals from the judgment of sentence

entered by the Court of Common Pleas of Philadelphia County after he was

convicted of aggravated assault,1 possession of an instrument of crime,2

reckless endangerment of another person,3 and possession of a firearm

without a license4 following a non-jury trial. Zepprinans challenges the trial

court’s denial of his suppression motion. After careful review, we affirm.



____________________________________________


1
    18 Pa.C.S. § 2702(a).
2
    18 Pa.C.S. § 907.
3
    18 Pa.C.S. § 2705.
4
    18 Pa.C.S. § 6105(a)(1).
J-S33031-15



      The record reveals the following facts. On July 11, 2013 at about 2:20

a.m., Philadelphia Police Sergeant Francis Rawls responded to a call

regarding a person with a gun at 68th Street and Limekiln Pike. Rick Miller,

the complainant, had returned to his home and called 911, claiming that a

man named “Lonzo” had shot at him. Miller provided a description of what

the shooter was wearing, including blue jeans and a white t-shirt. Upon

arriving at the scene, Sergeant Rawls encountered Miller, who indicated that

the shots had been fired in front of Zepprinans’ house and pointed out where

the house was located. An unidentified woman permitted Sergeant Rawls to

enter the residence and directed him to an upstairs bedroom, where

Zepprinans was discovered, wearing an outfit matching Miller’s description.

Sergeant Rawls secured the property pending receipt of a search warrant.

      Detective Edward Davis interviewed Miller twice. During the first

interview, at about 3:30 a.m., Miller stated that someone other than

Zepprinans had shot at him.        During a second interview, conducted

approximately 40 minutes after the first interview concluded, Miller indicated

that Zepprinans was the shooter and that he had stated otherwise because

he was scared. After the second interview, Detective Davis applied for, and

obtained, a warrant to search Zepprinans’ home for ballistics evidence and

proof of residence.

      Detective Davis conducted the search at approximately 8:30 a.m. He

recovered a 32-caliber fired cartridge casing from the outside of the landing

area near Zepprinans’ porch.     Inside, he recovered Zepprinans’ driver’s

                                    -2-
J-S33031-15



license and personal correspondence addressed to Zepprinans at that

address. While conducting the search, Davis noticed a monitor split into four

views that looked like a security camera monitor. Two of the views showed

a live feed of the porch and front outside area of the house, where the

shooting was alleged to have occurred and where the casing was recovered.

The monitor was attached to a digital video recorder (“DVR”) that Davis also

recovered. Video footage contained on the DVR depicts Zepprinans firing a

handgun.

      Zepprinans appeared for trial on July 16, 2014, before the Honorable

Barbara A. McDermott. However, Zepprinans requested that a suppression

motion be heard even though none had been filed. The court allowed the

defense to raise a suppression motion orally, in which Zepprinans argued

that the search warrant obtained by Detective Davis was limited to ballistics

evidence and proof of residency and did not include the DVR. The trial court

permitted the Commonwealth to present its case, while holding the

suppression motion under advisement. Following Detective Davis’ testimony

concerning the discovery of the DVR, the court denied the suppression

motion and permitted the detective to testify regarding the video recording

as it was shown in court.

      The defense presented its case the next day, but no witnesses were

called.    The trial court found Zepprinans guilty of the aforementioned

charges. That same day, on July 17, 2014, the court sentenced Zepprinans

to five to ten years’ incarceration for the firearms possession charge and

                                    -3-
J-S33031-15



concurrent sentences of two to four years’ incarceration for aggravated

assault, one to two years’ incarceration for possession of an instrument of

crime, and one to two years’ incarceration for reckless endangerment of

another person.    Zepprinans filed a timely notice of appeal and concise

statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b).

      The sole claim Zepprinans raises on appeal is that the trial court erred

in denying his suppression motion.     In support of this claim, Zepprinans

asserts that the warrant obtained to search his home lacked specificity and

that the video recording was outside of the scope of the warrant.

      When reviewing a challenge to the denial of a suppression motion, our

standard of review is as follows:

      The standard and scope of review for a challenge to the denial of
      a suppression motion is whether the factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. When reviewing the rulings
      of a suppression court, this Court considers only the evidence of
      the prosecution and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. When the record supports the findings of the
      suppression court, we are bound by those facts and may reverse
      only if the legal conclusions drawn therefrom are in error.

Commonwealth v. Downey, 39 A.3d 401, 405 (Pa. Super. 2012) (citations

omitted).

      Under the Fourth Amendment to the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution, individuals have the

right to be free from unreasonable searches and seizures. Generally, police


                                    -4-
J-S33031-15



are prohibited from searching a person or his or her property and seizing

personal items without a search warrant. Commonwealth v. Petroll, 738
A.2d 993, 998 (Pa. 1999). A valid search warrant “must describe the place

to be searched and the items to be seized with specificity, and the warrant

must be supported by probable cause . . . where probable cause exists to

support the search of the area so designated, a warrant will not fail for lack

of particularity.”   Commonwealth v. Waltson, 724 A.2d 289, 292 (Pa.

1998).   A search warrant satisfies the particularity requirement where the

place, person, or item to be searched for is “precise enough” for the police

officer to identify it “with reasonable effort.” Commonwealth v. Johnson,

33 A.3d 122, 125 (Pa. Super. 2011).

      In this matter, the search warrant obtained by Detective Davis

provided authority to search for “[a]ny/all ballistic evidence including a

firearm and proof of residency.” Brief for Appellant, Ex. 1.       Zepprinans

asserts that the warrant was not specific enough to justify the seizure of the

DVR and video recordings it contained, since such recordings are neither

ballistics evidence nor proof of residency.    This argument fails, however,

because the warrant authorizing a search for ballistic evidence and proof of

residence is sufficiently specific to permit a search of Zepprinans’ residence.

An officer could identify the evidence listed with reasonable effort; as the

trial court noted, “it efficiently and straightforwardly describes the evidence

properly to be seized in such cases.” Trial Court Opinion, 10/13/14, at 5.




                                     -5-
J-S33031-15



Thus, the search of Zepprinans’ home was valid, and Zepprinans’ argument

is really an argument that the plain view doctrine does not apply to the DVR.

      Under the plain view doctrine, police have the authority to seize

evidence in plain view without a warrant, provided that the following criteria

are met:

      1) police did not violate the Fourth Amendment during the
      course of their arrival at the location where they viewed the item
      in question; 2) the item was not obscured and could be seen
      plainly from that location; 3) the incriminating nature of the item
      was readily apparent; and 4) police had the lawful right to
      access the item.

Commonwealth v. Anderson, 40 A.3d 1245, 1248 (Pa. Super. 2012).

Here, the police obtained a warrant prior to searching Zepprinans’ home,

and, as described above, the search warrant obtained was sufficiently

particular to permit the search of his home.        The DVR used to record

surveillance footage was in plain view within Zepprinans’ home. The police

were in the same room as the DVR and thus had unobstructed access to it.

Therefore, the only criterion in question is whether the incriminating nature

of the DVR was readily apparent.

      In order for a police officer to make a plain view seizure, the officer

must have probable cause to believe the evidence in question is either

contraband or otherwise incriminating evidence. Commonwealth v. Ellis,

662 A.2d 1043, 1049 (Pa. 1995). Probable cause involves a fair probability

of demonstrating criminal activity and exists where “the facts available to

the officer would warrant a man of reasonable caution in the belief[] that


                                     -6-
J-S33031-15



certain items may be contraband or stolen property or useful as evidence

of a crime.” Commonwealth v. Wright, 99 A.3d at 565, 569 (Pa. Super.

2014) (quoting Commonwealth v. McEnany, 667 A.2d 1143, 1148 (Pa.

Super. 1995)) (emphasis in original). Thus, an officer’s knowledge specific

to the crime is highly relevant regarding whether the incriminating nature of

an object is apparent. See, e.g., McEnany, 667 A.2d 1143 (indicating plain

view exception permitted seizure of cellular telephone during valid search of

van because officers knew van was used to transport defendant and

telephone calls were made to murder victim on day of crime).

      Based upon interviews with Miller, Detective Davis was aware that the

alleged shooting had occurred at approximately 2:20 a.m. on July 11, 2013,

in front of Zepprinans’ home. A casing from a fired .32 caliber bullet was

recovered in front of the house.    However, Miller’s recounting of the facts

contained a discrepancy as to the identity of the shooter.         Thus, when

Detective Davis observed the DVR making a live recording of the area in

front of the house, these specific facts indicated the potentially incriminating

nature of the DVR.    Detective Davis could readily determine that the DVR

was recording from a surveillance system. A fair probability existed that the

DVR had been recording at the time of the shooting since access to the area

had been restricted since police arrived, which prevented tampering with the

system. Thus, probable cause existed to seize the DVR and its contents, as

the recordings could potentially verify that a shooting occurred as well as the

identity of the shooter.

                                     -7-
J-S33031-15



     Moreover, as the trial court noted, “[n]o evidence could be more

relevant, and little evidence more vulnerable to spoliation, than a video

recording of a crime taken and held by the person who committed the

crime.” Trial Court Opinion, 10/3/14, at 5.

     Based on the foregoing, we find that the trial court did not err in

denying Zepprinans’ suppression motion, as the police obtained a valid

warrant to search Zepprinans’ home, discovered the DVR in plain view as it

recorded surveillance footage, and reasonably believed that the DVR would

contain recordings useful as evidence of the crime in question.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2015




                                    -8-